DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 19, 2022 has been entered.
 
Response to Arguments
Applicant's arguments concerning the previous claim rejections under 35 U.S.C. § 103 have been fully considered but they are not persuasive. Applicant argues that the Albert references fails to teach or suggest determining a measure “corresponding to an amplitude” of a first temporal feature in the mean SCG segment. The Examiner respectfully disagrees for the reasons explained below.
Applicant first remarks that the “first temporal feature” is a feature found within the mean segment and does not include the entirety of the mean segment. The Examiner agrees and has not argued to the contrary. As noted in the rejection, Albert teaches collecting multiple SCG cycles and then aligning and averaging them, thereby obtaining an average/mean SCG cycle (corresponding to Applicant’s claimed “mean segment”). Albert then determines/recognizes “characteristic regions” (e.g. aortic valve opening, which corresponds to Applicant’s claimed “temporal features” including the “first temporal feature”) in the mean SCG cycle. The “characteristic region[s]” are not the entire mean SCG cycle, and thus Applicant’s remarks on this point are not persuasive. 
	Applicant goes on to argue that Albert teaches using the “overall shape” of the SCG curve, and not a specific feature in the mean segment of a cardiac cycle. The Examiner respectfully disagrees. As explained above, Albert doesn’t only calculate a mean SCG segment; rather, Albert calculates a mean SCG segment and then specifically determines individual, specific characteristic regions in the mean segment. 
	Applicant next argues that Albert is directed to the timing of cardiac events, and that “Albert fails to consider the amplitude of any temporal features of a mean segment, and instead, here, considers only the timing of cardiac events.” The Examiner respectfully disagrees. While Albert does focus on the timing of various features/events, that timing is intrinsically based on, related to, and determined from the amplitude of the very same features/events. For instance, as noted in the rejections, the measure of timing for a given temporal feature (e.g. aortic valve opening) can be the time corresponding to the peak (i.e. corresponding to the peak amplitude) for that feature. Any subsequent measures (e.g., see Para. 84: “… left ventricle ejection time (ET or LVET) can be calculated by determining the time from the aortic valve opening (AO) and the aortic valve closure (AC) …” – many other examples are listed as well) are similarly based on, and correspond to, the particular peak (or trough) amplitudes for each of the features. The Examiner acknowledges Applicant’s underlying point that Albert doesn’t appear to use the actual numerical value of the amplitude in subsequent measures; however, the claims as they are currently written do not specifically require this (e.g. claim 1 recites “determining a measure corresponding to an amplitude …” and as discussed above, determining e.g. the time of the AO corresponds to the peak amplitude of the AO region).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 6-7 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0066798 A1 to Albert (hereinafter “Albert”) in view of US 2011/0112421 A1 to Zanetti et al. (hereinafter “Zanetti”).
	Regarding Claims 1-2 and 11-14, Albert teaches:
A method for quantifying heart failure (see e.g. “provide an early warning for potential cardiac problems and signal the need for the patient to seek treatment prior to a fatal cardiac event” in the abstract; also see e.g. “heart failure” in Paras. 5, 6, 60, 102, and 122), wherein the method comprises: 2
obtaining a plurality of segments of a signal (see e.g. Para. 28: “multiple SCG cycles may be taken during the first time period of recording an SCG”) recorded with an accelerometer placed on 3the chest of a person for measuring accelerations and vibrations of the chest wall of 4the person caused by myocardial movement (see e.g. Para. 24: “to record a seismocardiogram (SCG) from the smartphone's accelerometer by detecting vibrations on a patient's chest corresponding to heart motion for a first time period”), wherein each segment covers a cardiac 5cycle (see e.g. Para. 28: “Each "cycle" of an SCG cycle corresponds to a single, and complete, cardiac cycle for that patient”), 6
aligning the plurality of segments (see e.g. Para. 36: “averaging each SCG cycle waveform after aligning them”), filtering the plurality of segments with a 7filter (see e.g. Para. 28: “the SCG signal may be filtered, smoothed, and/or otherwise processed to enhance the signal received. High frequency filtering may be applied to remove noise”), and determining a mean segment based on the plurality of 9segments (see e.g. Para. 28: “multiple cycles may be averaged …”), 10
determining a first temporal feature in the mean segment and determining a measure based on at least amplitude of the 12first temporal feature (see e.g. Para. 27: “Characteristic regions may generally be recognized based on the overall shape of the SCG curve(s) or average SCG cycle(s).” and Para. 28: “characteristic regions of the SCG, which may be determined based on peaks in the SCG”; also see FIG. 5), 11and 13
providing output information relating to heart failure based on the determined measure (see e.g. Para. 31: “display, transmit and store the index of cardiac function”, and Para. 38: “the index for cardiac health, or a simplified indicator of the index (red light/danger, green light/good, yellow light/caution, etc.).”, and Para. 88: “the cardiac performance monitoring system may be configured to determine one or more index of cardiac function (index of cardiac fitness). The parameters, including the index, may be displayed, stored, and/or uploaded to a remote site for patient monitoring by a physician.”; concerning heart failure specifically, see e.g. Paras. 5-6, 59-60, 102, 122).

	Although Albert teaches filtering the plurality of segments as discussed above, Albert fails to specifically teach a band-pass filter having a lower cutoff frequency below 1 Hz and an upper cut-off frequency in 8the range 100-250 Hz. However, Zanetti teaches a similar invention including the collection of SCG data via an accelerometer (see e.g. abstract, Para. 2) in which the signals are filtered with a band-pass filter having a lower cutoff frequency below 1 Hz and an upper cut-off frequency in 8the range 100-250 Hz (see Para. 37: “The SCG accelerometer signals are buffered and bandpass amplified with a flat filter having corner frequencies of approximately 0.3 Hz and 170 Hz”). It would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify Albert to utilize the upper and lower filter frequencies taught by Zanetti because this would merely involve choosing an already-known frequency band (i.e. known from Zanetti’s teaching) to allow subsequent processing steps to be carried out on the frequency band of interest relevant to this particular data while e.g. eliminating or significantly reducing noise. Furthermore, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to engage in routine experimentation to discover the optimal upper and lower filter frequencies based upon various factors known and understood to those skilled in the art, in order to eliminate noise and highlight the frequency band of interest. See MPEP § 2144.05(II)(A)( “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”) (citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). The Examiner further notes that Zanetti’s values of 0.3 Hz and 170 Hz are sufficiently close to the claimed values of 0.2 Hz and 175 Hz (in claims 11-12) to render them prima facie obvious, particularly in view of the rationales explained above. See generally MPEP § 2144.05(I) (“Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.”). 

	Regarding Claims 6 and 7, Albert further teaches wherein the first temporal feature 2corresponds to: 3- the aortic valve opening (AO) of a heart cycle, 4- the atrial systole(AS) of a heart cycle, 5- the isometric contraction (IM) of a heart cycle, or 6- the rapid ventricular ejection or rapid emptying event (RE) of a heart cycle; and wherein the method 2further comprises: 3- determining a second temporal feature in the mean segment, and wherein determining 4the measure is further based on at least one of the signal value, or amplitude, of the 5second temporal feature and on the location in time of the second temporal feature (see e.g. Para. 27: “a time point or region corresponding to: mitral valve closure, isovolumetric contraction, aortic valve opening, rapid ejection, aortic valve closure, mitral valve opening, and rapid filling. These time points may be used to measure or otherwise derive additional information about the SCG and thus cardiac health of the subject from whom the reading was taken. Characteristic regions may generally be recognized based on the overall shape of the SCG curve(s) or average SCG cycle(s)” and Para. 28: “For example, the apparatus may determine for each SCG cycle the time of mitral valve closure (MC), aortic valve opening (AO), Aoritc valve closure (AC) and mitral valve opening (MO), and use these estimated times to derive values such as isolvolumetric contraction time (ICT or IVCT, equal to the time from MC to AO), ejection time (ET, equal to the time from AO to AC)), and isovolumetric relaxation time (IRT or IVRT, equal to the time from AC to MO). The derived values (ICT, ET, IRT, etc.) may be averaged by SCG cycles. These values may also be used to derive one or more indexes, and the index value may be based on the average values, or a raw index value for each SCG cycle may be averaged (or both)”).

Claims 3-4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Albert in view of Zanetti as applied to claims 1 and 7 above, and further in view of US 2008/0015653 A1 to Siejko et al. (hereinafter “Siejko”).
	Regarding Claims 3-4 and 10, Albert in view of Zanetti teaches the limitations of claims 1 and 7 as discussed above. Albert further teaches that the device can include a microphone in addition to the accelerometer (see Para. 69 of Albert: “The telecommunications devices can include (or may be adapted to include) a microphone capable of receiving ultrasonic sound” and Para. 79: “a telecommunications device, such as a smartphone 301, can utilize its built-in components (e.g., microphone, audio codec, and CPU) to acquire, digitize, demodulate, and process SCG and ECG data in real-time”). 
However, Albert in view of Zanetti fails to specifically teach: 
identifying a plurality of heart sounds in the audio signal, wherein each heart sound relates to a single cardiac cycle, and dividing the recorded signal into the plurality of segments based on the identified plurality of heart sounds; 
determining the second heart sound (S2) in each of the plurality of segments, and 4aligning the plurality of segments by the determined second heart sound (S2) of each 5segment; 
determining a first point in time in the mean segment corresponding to the onset of a heart sound 4(S1 or S2), and determining the first temporal feature and/or the second temporal feature 5further comprises: determining the first temporal feature and/or the second temporal feature 6relative to the first point in time
	Another reference, Siejko, teaches a related invention including a microphone placed on the chest (see Para. 32: “the acoustic sensor is a microphone … In one embodiment, as shown in FIG. 1, the acoustic sensor is an external sensor 130 attached on to body 101 near heart 102; the Examiner further notes that Para. 57 of Siejko explains how heart sounds recorded from one sensor can be used for e.g. aligning segments recorded with a separate sensor, as will be more appreciated when taking the additional portions cited below into context) and 
identifying a plurality of heart sounds in the audio signal wherein each heart sound relates to a single cardiac cycle (see e.g. abstract: “Each acoustic sensor signal segment includes heart sounds …” and Para. 33: “includes representations or indications of detected cardiac events A and V and heart sounds S1, S2, and S3), and dividing the recorded signal into the plurality of segments based on the identified plurality of heart sounds (see Para. 57), 
determining the second heart sound (S2) in each of the plurality of segments (see e.g. Para. 33: “includes representations or indications of detected cardiac events A and V and heart sounds S1, S2, and S3” and Para. 34: “the signal segments may be aligned by any of the cardiac events and heart sounds represented or indicated in the phonocardiograph image, such as any of A, V, S1, S2, and S3, for example, depending on the specific trend to be observed”; also see Para. 57), and 4aligning the plurality of segments by the determined second heart sound (S2) of each 5segment (see e.g. Para. 34: “the signal segments may be aligned by any of the cardiac events and heart sounds represented or indicated in the phonocardiograph image, such as any of A, V, S1, S2, and S3, for example, depending on the specific trend to be observed”; also see all of Para. 57), and 
determining a first point in time in the mean segment corresponding to the onset of a heart sound 4(S1 or S2) (see e.g. Para. 34: “times of heart sounds and/or time intervals between any two of the cardiac events and heart sounds over multiple cardiac cycles”), and determining the first temporal feature and/or the second temporal feature 5further comprises: determining the first temporal feature and/or the second temporal feature 6relative to the first point in time (see e.g. Para. 57: “points of segmenting are related to times associated with the event markers. At 840, signal alignment module 553 aligns all the acoustic sensor signal segments by the selected type of cardiac events or heart sounds. In one embodiment, this alignment facilitates observation of timing trends related to the heart sounds, especially time intervals between a selected type of the heart sounds and the selected type of cardiac events”). 
	Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify Albert in view of Zanetti to further include the collection of audio signal data from Albert’s microphone and processing that audio signal to identify heart sounds and use the identified heart sounds for segmenting, aligning segments, and identifying relative points in time of various signal regions/markers, as taught by Siejko in the cited portions above, because doing so would advantageously and predictably increase the accuracy of the processed data as well as provide additional useful contextual information for the collected data.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cited in previous action:
Busse ‘989: see portions cited in ISR; also see Para. 89;
Houlton ‘856: see Para. 53 (0.5 Hz cutoff for high-pass filter for SCG signal);
Scheiner ‘005: see Para. 43;
Koivisto ‘717: see Paras. 13, 38;
Siejko ‘186: see claim 16;
Giorgis ‘875: see abstract, Paras. 17 and 38.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R DOWNEY whose telephone number is (571)270-7247. The examiner can normally be reached Monday-Friday 8:30am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on (571)-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN R DOWNEY/Primary Examiner, Art Unit 3792